Title: To George Washington from Nathaniel Falconer, 8 July 1789
From: Falconer, Nathaniel
To: Washington, George



Philada July 8th 1789.
May it please the President of the United States

The Subscriber respectfully forwarded to his Excellency in the last Month Certificates under the hands of several respectable Citizens of Philadelphia, recommendatory of him as an Applicant for an appointment in the Customs at Philadelphia.
At that time the principles of the Collection bill not being made public, the place or object of Appointment was not clearly designated in the Certificates.
With the greatest deference, the Subscriber now solicits his Excellency to nominate him for one of the new Appointments in the Customs at Philadelphia. And as in duty bound &ca

Nathaniel Falconer

